Citation Nr: 0414342	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from April 1969 to November 
1971.

This appeal arises from an October 1998 rating decision by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law that affects this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100).  This 
law redefines the obligations of VA with respect to the duty 
to assist the veteran in developing the facts to substantiate 
his claim.

As an initial matter, the claims file contains a letter dated 
October 1998, from Neil Murray, the veteran's social worker 
at the Boston Vet Center.  Mr. Murray stated that the veteran 
had been an active client at the Vet Center from January 
1998.  However, the claims file does not contain treatment 
records.

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).    Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  38 C.F.R. § 3.304(f).  Absent confirmatory 
evidence of participation in combat, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the RO has written three letters to the veteran 
asking him to identify stressors, he has not responded.  
However, in a September 1998 VA examination report, the 
examiner related that the veteran had stressors including:  
being stationed in Da Nang during the Vietnam War and having 
his base shelled approximately twice a month; seeing the 
bodies of wounded Vietnamese people on the road near his 
base; seeing large piles of caskets containing American 
soldiers; witnessing autopsies performed by his medic 
friends; having guard duty; and responding to perimeter 
rocket attacks from nearby villages.  The veteran also 
remembered that there were a number of "fragging" incidents 
of officers and that he feared for his life every day in 
Vietnam.

In order to assist the veteran in this claim, the RO should 
attempt to have the U.S. Armed Services Center for Research 
of Unit Records (USACRRUR) verify his alleged stressors.  If 
the RO is able to verify the veteran's stressors, he should 
be afforded a new VA examination to determine whether the 
veteran's current PTSD diagnosis is a result of verified 
stressors in service.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Boston 
Vet Center to obtain any treatment 
records from January 1998 to the 
present.

2.  The RO should contact USASCURR to 
verify the veteran's PTSD stressors and 
whether he participated in combat.  
Copies of the veteran's personnel 
records should be forwarded to USASCURR 
along with a list of the stressors 
reported by the veteran in his VA 
psychiatric examination.



3.  If USASCURR is able to verify either 
combat or stressors, the veteran should 
be afforded another VA examination.  The 
claims file must be made available to 
the examiner for review prior to 
conducting the examination.  The 
examiner should offer an opinion as to 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examiner should identify 
which stressors are linked to the 
veteran's PTSD.  All indicated tests 
should be conducted and the examiner 
should clearly set forth the reasoning 
that forms the basis for his or her 
opinion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




